Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Objections

2.	Claims 6 and 9 are objected to because of the following informalities: 

Claim limitations, “FIR bandpass filter” and “MSPS” in claims 6 and 9 respectively should be written in whole words, not in abbreviated form(i.e. FIR: Finite Impulse Response).  

Appropriate correction is required.

Claim Interpretation

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “level conversion unit” in claims 1 and 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim limitation “level conversion unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-9 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because of their dependency on the rejected base claims respectively.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira et al.(US 2005/0128191 A1)(herein after Katsurahira) in view of Chao et al.(US 2003/0217871 A1) (herein after Chao).

Regarding claim 1, Katsurahira teaches a signal processing circuit(position detecting apparatus, fig.2, Para-47), comprising:
a control unit(central processing unit CPU 51, fig.2, Para-50), 
a transmission drive unit(current driver 44, fig.2, Para-49, 52), 
an analog switch array(selector 42, fig.2, Para-48, 49, 52), 
a signal amplification unit(amplifier 46, fig.2, Para-50, 51), 
a detection integration unit(detector circuit 47, or LPF 48/53, or integrator 49/54, fig.2, Para-51) that are connected in sequence(fig.2), and 
a transceiver antenna(loop coil set 41, fig.2, Para-48, 52) connected to the analog switch array(42);

wherein the control unit(CPU) comprises an analog-to-digital converter(analog-to-digital converter 50/55, fig.2, Para-50/51); the signal processing circuit further comprising a level conversion unit(LPF 48/53, or integrator 49/54, fig.2, Para-51) arranged between the analog-to-digital converter(50, 55, A/D, fig.2) and the signal amplification unit(amplifier 46), wherein the level conversion unit is configured to linearly convert signals received by the transceiver antenna(Para-55), and transmit the [linearly] converted signals to the analog-to-digital converter(Para-50, 51, 70, 71).

Nevertheless, Katsurahira is not found to teach expressly the signal processing circuit, wherein the transreceiving signal is linearly converted and transmitted to analog-to-digital converter.

However, Chao teaches a device for pointer system of digitizer tablet wherein the transreceiving signal is linearly converted and transmitted to analog-to-digital converter (Para-38, 60). Chao further discloses the analog switch array (analog switch and choice circuit 13, fig.3, Para-43) connected to electromagnetic induction antenna loop(inductive loops 14, fig.3, Para-43).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Katsurahira with the teaching of Chao to include the feature in order to reduce production cost and electric power exhaustion amount, since calculation of scan co-ordinate position and design of a related circuit components are simplified.

Regarding claim 2, Katsurahira as modified by Chao teaches the signal processing circuit according to claim 1, wherein the transceiver antenna comprises a Y-direction transceiver antenna(Y1-Y40, fig.3, Katsurahira) and an X-direction transceiver antenna(X1-X40, fig.3, Katsurahira), the analog switch array(selector 42, Katsurahira; analog switch and choice circuit 13, fig.3, Chao) comprises a Y-direction analog switch array(fig.3, Chao) connected to the Y-direction transceiver antenna, and an X-direction analog switch array(fig.3, Chao)  connected to the X-direction transceiver antenna, the control unit(CPU) further comprises another analog-to-digital converter(analog-to-digital converter 55, fig.2, Para-50/51, Katsurahira), The two analog-to-digital converters are configured to respectively process signals received by the transceiver antenna(Para-51, Katsurahira).
 
Claim 10 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except minor change in wording.


11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira et al.(US 2005/0128191 A1) in view of Chao et al. (US 2003/0217871 A1) and further in view of Oda et al.(US 2011/01 93776 A1) (herein after Oda).

Regarding claim 3, Katsurahira as modified by Chao is not found to teach expressly the signal processing circuit according to claim 1, wherein each of the analog-to-digital converters at least comprises two channels.

However, Oda teaches a position detection apparatus and position detection method for a pointer, wherein [each of] the analog-to-digital converters at least comprises two channels(fig.4)(output from A/D conversion circuit 53 going to serial to parallel conversion section 54 wherein the output channels are more than two).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Katsurahira further with the teaching of Oda to include the feature in order to provide a position detection apparatus and position detection method for a pointer where transmission frequency range could be increased and noise tolerance of the pointer could be improved.
12.	Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira et al.(US 2005/0128191 A1) in view of Chao et al. (US 2003/0217871 A1) and further in view of Weaver et al.(US 7,525,050 B1) (herein after Weaver).

Katsurahira as modified by Chao is not found to teach expressly the signal processing circuit according to claim 1, wherein

Claim 5: the analog-to-digital converters process the signals by using a waveform fitting algorithm upon processing the signals by using a digital bandpass filter.

Claim 9: the analog-to-digital converters have a sampling frequency not less than 5 MSPS.

However, Weaver teaches a system for interference removal in a pointing device, wherein 

Claim 5: the analog-to-digital converters process the signals by using a waveform fitting algorithm(least squares criterion, Col-14, Lines 51-57) upon processing the signals by using a digital bandpass filter(bandpass filter 86 and 87,fig.8A, Col-16, Lines 47-59).
Claim 9: the analog-to-digital converters have a sampling frequency not less than 5 MSPS(Col-16, Lines 11-29).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Katsurahira further with the teaching of Weaver to include the feature in order to provide a method that effectively enables filter to reduce radiation in infrared range and also enables determining location of the pointing device in an effective manner.

Regarding claim 6, Katsurahira as modified by Chao and Weaver teaches the signal processing circuit according to claim 5, wherein the signal bandpass filter comprises an FIR(finite impulse response) bandpass filter(bandpass filter 86 and 87, fig.8A, Col-16, Lines 47-59, Weaver) or a Butterworth filter.

Regarding claim 7, Katsurahira as modified by Chao and Weaver teaches the signal processing circuit according to claim 5, wherein the waveform fitting algorithm comprises a least-square curve fitting algorithm(least squares criterion, Col-14, Lines 51-57, Weaver) or a sine curve fitting algorithm. 

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira et al.(US 2005/0128191 A1) in view of Chao et al. (US 2003/0217871 A1) and further in view of Silverbrook et al.(US 2004/0190085 A1) (herein after Silverbrook).

Regarding claim 8, Katsurahira as modified by Chao is not found to teach expressly the signal processing circuit according to claim 1, wherein the control unit has a clock frequency not less than 150 MHz.

However, Silverbrook teaches a sensing device for coded data, wherein the control unit has a clock frequency not less than 150 MHz(Para-1006).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Katsurahira further with the teaching of Silverbrook to include the feature in order to enable user to interact with printed coded data on the product package and increases read out rate of data, effectively. 

Allowable Subject Matter
14.	Claim 4 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4: None of the cited prior arts, on record, alone or in combination provide a reasonable motivation to fairly teach or suggest applicant’s invention, “the signal processing circuit according to claim 3, wherein the detection integration unit and the level conversion unit are both connected to the analog-to-digital converters, the signals received by the transceiver antenna respectively travel through the detection integration unit and the level conversion unit and are simultaneously transmitted to the analog-to-digital converters respectively over the channels, and the analog-to-digital converters process the signals transmitted by the detection integration unit or the level conversion unit”.
Examiner Note
16.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692